COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00179-CR


JOEMAR JACKSON                                                       APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Joemar Jackson attempts to appeal from the denial of his pro se

motion for use of the trial record on a loan basis. On May 24, 2011, we notified

Jackson of our concern that this court lacks jurisdiction over this appeal, and we

informed him that unless he or any party desiring to continue the appeal files with

the court, on or before June 3, 2011, a response showing grounds for continuing

the appeal, the appeal would be dismissed for want of jurisdiction. See Tex. R.

      1
       See Tex. R. App. P. 47.4.
App. P. 44.3. We have received no response. Accordingly, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); Self v. State, 122
S.W.3d 294, 294–95 (Tex. App.—Eastland 2003, no pet.) (dismissing appeal for

want of jurisdiction where trial court denied appellant’s request for free copy of

trial court’s records to prosecute post-conviction writ of habeas corpus); Crear v.

State, No. 14-05-00222-CR, 2005 WL 914123, at *1 (Tex. App.—Houston [14th

Dist.] Apr. 21, 2005, no pet.) (mem. op., not designated for publication)

(dismissing for want of jurisdiction appeal of denial of pro se motion to obtain

records and request for loan of trial records).



                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 28, 2011




                                          2